Citation Nr: 0201809	
Decision Date: 02/25/02    Archive Date: 03/05/02

DOCKET NO.  99-16 078A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disorder.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
generalized arthritis.  

3.  Entitlement to service connection for a disorder 
manifested by low back pain.  

4.  Entitlement to service connection for residuals of fusion 
of the anterior portion of T-10 to T-11.  

5.  Entitlement to service connection for anxiety and 
depression due to chronic pain.  

6.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).  





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to 
January 1957 and from July 1962 to June 1981.  

The current appeal arose from an August 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona.  In pertinent part, that decision 
determined that new and material evidence had not been 
submitted to reopen the claim of entitlement to service 
connection for a right knee disorder.  Additionally, service 
connection was denied for a left knee disorder, a disorder 
manifested by low back pain, a thoracic spine disorder, 
headaches, an eye disorder, generalized osteoarthritis, and 
anxiety and depression due to chronic pain.  Entitlement to a 
TDIU was also denied.  The veteran submitted a timely notice 
of disagreement.  

Following a February 1999 personal hearing, a hearing officer 
determined in June 1999, in pertinent part, that new and 
material evidence had not been submitted to reopen the claim 
of entitlement to service connection for a right knee 
disorder.  Service connection was denied for a disorder 
manifested by low back pain, a thoracic spine disorder, and 
anxiety and depression.  A TDIU was also denied.  A statement 
of the case (SOC) was issued in July 1999.  

This SOC included discussions of the following issues: 
whether new and material evidence had been submitted to 
reopen a claim for service connection for a right knee 
disorder; entitlement to service connection for a low back 
disorder; entitlement to service connection for a thoracic 
spine disorder; entitlement to service connection for 
generalized osteoarthritis; entitlement to service connection 
for anxiety and depression due to chronic pain; and 
entitlement to a TDIU.  A timely substantive appeal as to 
these issues was submitted in August 1999.  

The RO determined that numerous claims should be reconsidered 
due to the passage of the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
 5103A, 5107 (West Supp. 2001).  In an August 2001 rating 
decision, the RO determined that service connection for a 
left knee disorder was not warranted.  Also denied was 
service connection for a low back disorder, a thoracic spine 
disorder, generalized osteoarthritis, headaches, an eye 
disorder, sinusitis (which had previously been denied in 
1995), and anxiety and depression due to chronic pain.  A 
TDIU was also denied.  

A supplemental statement of the case (SSOC) was issued to the 
veteran in August 2001.  This SSOC included discussions of 
whether new and material evidence had been submitted to 
reopen a claim of service connection for a right knee 
disorder; entitlement to service connection for a low back 
disorder; entitlement to service connection for a thoracic 
spine disorder; entitlement to service connection for 
generalized osteoarthritis; entitlement to service connection 
for anxiety and depression due to chronic pain, and 
entitlement to a TDIU.  

The Board notes that entitlement to service connection for 
generalized arthritis was previously denied in November 1981 
and in November 1995.  It appears that the RO simply chose to 
ignore these former denials and conduct a de novo review as 
to this issue.  In accordance with the United States Court of 
Appeals for Veteran's Claims (Court) in ruling in Barnett v. 
Brown, 8 Vet. App. 1 (1995), the Board is obligated to 
address this issue on the basis of whether new and material 
evidence has been submitted that is sufficient to reopen this 
claim regardless of whether the RO based their determination 
on that issue.  

Hence, the Board will proceed with a determination of whether 
new and material evidence has been submitted to reopen the 
claim of entitlement to service connection for generalized 
arthritis.  Note that this issue has been reclassified on the 
title page of this decision to address whether new and 
material evidence has been submitted.  

As to the issues of entitlement to service connection for a 
left knee disorder, headaches, and an eye disorder, it is the 
Board's determination that they are not properly before the 
Board at this time.  These issues will be addressed at the 
end of this decision under the heading, "REMAND."  


FINDINGS OF FACT

1.  The RO determined that service connection was not 
warranted for a right knee disorder in an unappealed rating 
determination in November 1981.  

2.  The evidence submitted since the November 1981 rating is 
either cumulative or redundant, or otherwise does not bear 
directly and substantially upon the issue at hand, and by 
itself or in connection with the evidence previously of 
record, is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  

3.  The RO determined that new and material evidence had not 
been submitted to reopen the claim of service connection for 
generalized osteoarthritis in November 1995.  

4.  The evidence submitted since the November 1995 rating 
decision is either cumulative or redundant, or otherwise does 
not bear directly and substantially upon the issue at hand, 
and by itself or in connection with the evidence previously 
of record, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.  

5.  The probative, competent medical evidence of record does 
not show that the veteran currently has a disorder manifested 
by low back pain linked to active service on any basis.  

6.  The probative, competent medical evidence of record does 
not show that the veteran currently has a thoracic spine 
disorder manifested by fusion of anterior portion of T-10 to 
T-11 linked to active service on any basis.  

7.  The probative, competent medical evidence of record does 
not show that the veteran currently has anxiety and 
depression due to chronic pain linked to active service on 
any basis.  

8.  Service connection has been granted for osteoarthritis of 
the cervical spine with stenosis, rated as 20 percent 
disabling; tinnitus, rated as 10 percent disabling; bilateral 
high frequency hearing loss, rated as noncompensable; and 
duodenal ulcer, asymptomatic, rated as noncompensable.  The 
combined schedular evaluation is 30 percent.  

9.  The veteran completed 3 years of college and has 
occupational experience as a sports director, insurance 
agent, and in security.  He last worked in 1998.  

10.  The veteran's service-connected disabilities, when 
evaluated in associated with his educational attainment and 
occupational experience, have not rendered him unable to 
obtain or retain substantially gainful employment.  


CONCLUSIONS OF LAW

1.  Evidence received since the final November 1981 rating 
decision wherein the RO denied the claim of entitlement to 
service connection for a right knee disorder is not new and 
material, and the veteran's claim for that benefit is not 
reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 1991 and 
Supp. 2001); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2001).   


2.  Evidence received since the final November 1995 rating 
decision wherein the RO denied the claim of entitlement to 
service connection for generalized osteoarthritis is not new 
and material, and the veteran's claim for that benefit is not 
reopened.  38 U.S.C.A. §§ 5104, 5108, 7105;  38 C.F.R. 
§§ 3.104, 3.156, 20.1103.   

3.  A chronic disorder, manifested by low back pain, was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303(d) (2001).  

4.  Residuals of fusion of the anterior portion of T-10 to T-
11 were not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.303(d).  

5.  Anxiety and depression due to chronic pain were not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107;  38 C.F.R. § 3.303(d).  

6.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321(b)(1), 3.340, 4.16, 4.18, 4.19 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence and Service Connection Claims

Factual Background

A Right Knee Disorder

The evidence which was of record before the November 1981 
decision wherein the RO denied entitlement to service 
connection for a right knee disorder is reported in pertinent 
part below.  

Service medical records (SMRs) document that the veteran 
reported in August 1966 that he had a 3 year history of torn 
right knee cartilage.  He reported that the knee was painful.  
Examination showed no swelling.  Documented evidence of this 
injury is not in the service medical documents.  The 
remaining SMRs are negative for significant pathology and no 
diagnosis was given.  

Postservice VA examination report in August 1981, to include 
a right knee X-ray, was negative for significant pathology.  

In November 1981, the RO denied service connection for 
residuals of a right knee injury in that no chronic right 
knee disorder was shown.  This decision was not appealed, and 
it became final.  

In 1997 the veteran raised, in pertinent part, a claim to 
reopen the claim of service connection for a right knee 
disorder.  

Evidence added to the record includes lay statements, the 
veteran's testimony at a February 1999 personal hearing, and 
private and VA medical documents.  In pertinent part, the 
medical records reflect that the veteran often complained of 
pain in various joints.  Arthritis most compatible with 
osteoarthritis was reported in 1988.  Subsequently dated 
records include private X-rays of the right knee in July 1997 
which showed mild degenerative changes.  Fibromyalgia of the 
right knee was noted in October 1998.  

In a 1997 statement, the veteran's ex-wife reported that he 
had a long history of pain in various joints, to include the 
legs (and, presumably, the knees).  At the 1999 hearing, the 
veteran testified that he was seen on numerous occasions 
during service for problems with his right knee.  Hearing 
(Hrg.) transcript (tr.) at 15-16.

Generalized Arthritis

The claims file reflects that the initial denial of service 
connection for arthritis was in November 1981.  

At that time, the evidence of record included the SMRs which 
showed numerous complaints associated with the right shoulder 
and right elbow.  Tennis elbow was diagnosed on one occasion 
during service, but inservice X-rays did not result in a 
diagnosis of arthritis.  Similarly, although the veteran 
complained of right shoulder, right elbow, and right foot 
pain and stiffness, X-rays were within normal limits at the 
time of postservice VA examination in August 1981.  Thus, a 
claim for arthritis was denied.  The veteran did not appeal 
and the claim became final.  

In July 1995, the veteran filed to reopen his claim for 
service connection for arthritis.  No significant evidence 
was submitted in support of this claim, and the veteran 
failed to report for a scheduled examination.  Thus, the RO 
determined that new and material evidence had not been 
submitted, and the claim was denied.  This unappealed denial 
is the most recent final denial of this claim.  

In 1997 the veteran raised, in pertinent part, a claim to 
reopen the claim of service connection for generalized 
arthritis.  

Evidence added to the record includes lay statements, the 
veteran's testimony at a February 1999 personal hearing, and 
private and VA medical documents.  In pertinent part, the 
medical records reflect that the veteran often complained of 
pain in various joints.  Arthritis most compatible with 
osteoarthritis was reported in 1988.  Subsequently dated 
records include reports of a history of rheumatoid arthritis 
in 1993.  Fibromyalgia of various joints was noted in October 
1998.  A private examiner noted that the veteran had 
fibromyalgia in an April 1999 statement.  The veteran 
described overwhelming fatigue and pain in the neck, 
shoulders, hips, knees, and ankles.  

In a 1997 statement, the veteran's ex-wife reported that he 
had a long history of pain in various joints.  At the 1999 
hearing, the veteran testified that while he was not 
diagnosed as having osteoarthritis during service, he was 
noted to have this disorder in 1988.  He believed that 
arthritis had its origin during service as he noted that he 
was seen on numerous occasions for joint problems.  [Hrg. Tr. 
at 21.]  

Low Back Pain

A review of the SMRs reflects that the veteran was seen in 
March 1956 for a sore back.  Treatment included a regimen of 
heat.  In September 1956, he was again seen for a sore back 
after injuring it in a fall.  He complained of tenderness.  
Muscle strain was diagnosed.  Many years later, in January 
1973, the veteran reported pain in the left shoulder down 
into the back.  In January 1976, after being seen for 
complaints of pain in the mid L-5 region, the back was X-
rayed.  These films were interpreted as showing a fusion in 
the anterior portion of the thoracic spine.  (Clinical 
findings regarding the thoracic spine are addressed 
separately in this decision).  The lumbar spine was reported 
as within normal limits.  Subsequently dated SMRs are 
negative for additional lumbar spine complaints, and no 
chronic disorder was diagnosed.  

Postservice records essentially reflect treatment for 
complaints other than with the low back.  It is noted, 
however, that the veteran was seen in July 1984 for low back 
pain associated with prostatitis.  His medication had 
improved his back pain.  At the February 1999 personal 
hearing, the veteran provided testimony in which he asserted 
that he injured his lower back at the same time that he 
injured his cervical spine during service.  [Hrg. tr. at 18.]

Residuals of Fusion of the Anterior Portion of T-10 to T-11

The clinical findings regarding the thoracic spine mirror 
those noted above when discussing the lumbar spine.  A review 
of the SMRs reflects that the veteran was seen in March 1956 
for a sore back.  Treatment included a regimen of heat.  In 
September 1956, he was again seen for a sore back after 
injuring it in a fall.  He complained of tenderness.  Muscle 
strain was diagnosed.  Many years later, in January 1973, the 
veteran reported pain in the left shoulder down into the 
back.  In January 1976, after being seen for complaints of 
pain in the mid L-5 region, the back was X-rayed.  These 
films were interpreted as showing a fusion in the anterior 
portion of T-10 to T-11.  The examiner noted that this was 
secondary to old infection or congenital in nature.  
Additional complaints or diagnoses pertaining to the thoracic 
spine are not indicated in the subsequently dated service 
records.  

Subsequently dated SMRs are negative for additional lumbar 
spine complaints, and no chronic disorder was diagnosed.  
Postservice records reflect that the veteran was seen in July 
1984 for low back pain associated with prostatitis.  His 
medication had improved his back pain.  The veteran offered 
no specific contentions regarding this disability at the 
February 1999 personal hearing.  Moreover, residuals of this 
fusion are not indicated upon postservice records.  

Anxiety and Depression due to Chronic Pain

A review of the SMRs discloses they are negative for 
psychiatric complaints or diagnosis of a chronic mental 
disorder.  Postservice records reflect a notation of 
depression and chronic pain syndrome in 1989.  In February 
1995, the veteran noted that he had been under a great deal 
of emotional stress secondary to the fact that his twin 
brother had suffered a stroke.  He indicated that his 
medication had helped.  Private records dated in 1996 reflect 
that the veteran was being treated for disorders to include 
hyperlipidemia, degenerative joint disease (DJD), anemia, and 
chronic anxiety syndrome.  A private examiner noted that the 
veteran had fibromyalgia in an April 1999 statement.  The 
examiner also noted that the veteran described overwhelming 
fatigue and pain in the neck, shoulders, hips, knees, and 
ankles.  Depression was also reported.  

At the February 1999 personal hearing, the veteran provided 
testimony in which he stated that his anxiety and depression 
were the result of the chronic pain that he was experiencing.  
[Hrg. tr. at 13.]

TDIU

A review of the SMRs reflects that the veteran was shown to 
have a bilateral hearing loss in service.  Additionally, he 
was found to have a duodenal ulcer for which he was treated 
throughout his military service.  Service connection was 
established for these disorders upon rating action in 
November 1981.  Noncompensable ratings have been in effect 
for these disorders since that time.  

It is noted that in June 1999 service connection was 
established for tinnitus and a 10 percent rating was 
established.  This grant was based on the fact that the 
veteran had already established service connection for 
bilateral hearing loss, and because he had given a history of 
ringing in the ears for 20 years.  [Hrg. tr. at 6.]

In an August 2001 rating decision, service connection was 
established for osteoarthritis of the cervical spine with 
stenosis.  A 20 percent rating was assigned.  This grant was 
based on a review of the entire evidence of record.  It was 
noted that while the SMRs were negative for diagnosis of 
cervical spine osteoarthritis, they did reflect that the 
veteran had given an inservice history of injuring his neck.  
An inservice cervical spine X-ray showed lipping at C4-5.  
Lay statements of record reflected that the veteran had a 
history of neck problems during service and thereafter.  
Postservice records include reports of generalized 
osteoarthritis in 1988.  More specifically as to the cervical 
spine, records in later years showed degenerative cervical 
spondylosis and cervical spine stenosis.  Also of record are 
several private physicians' opinions that the veteran's 
cervical spine disorder was the result of the inservice neck 
injury.  

Postservice records are essentially negative for treatment 
associated with a duodenal ulcer.  On an authorized VA 
audiological evaluation in March 1999, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

25
40
60
70
LEFT

40
35
55
70

Speech audiometry revealed speech recognition ability of 92 
percent in each ear.  A mild to moderately severe 
sensorineural hearing loss, bilaterally, was noted.  
Bilateral tinnitus was also reported.  

At the February 1999 personal hearing, the veteran testified 
that the sum total of all his disabilities made him 
unemployable.  [Hrg. tr. at 27.]

A private physician reported in April 1999 that the veteran 
had fibromyalgia.  He noted that the veteran described 
overwhelming fatigue, pain in the neck, shoulders, hips, 
knees, and ankles, and decreased range of motion.  The 
veteran also exhibited depression, which was "quite 
significant."  The physician opined that the veteran was 
unable to perform tasks.  The doctor added that due to 
depression, pain, and fatigability, it was his opinion that 
the veteran was "disabled."  

Upon VA orthopedic examination in June 2001, the veteran 
reported constant neck pain.  The examiner noted upon 
examination of the veteran that there was no tenderness to 
palpation in the cervical spine.  The veteran's grip was 
normal in both hands and capillary circulation in the fingers 
of both hands was normal.  Sensory to scratch was normal 
throughout both upper extremities.  There was no muscle 
spasm.  Range of motion of the cervical spine in degrees was 
flexion to 40, extension to 65, right lateral rotation to 65, 
left to 70, with side bending, bilaterally, to 30 degrees.  
There was some complaint of pain at the terminal degrees of 
motion.  The examiner noted that the veteran had cervical 
spine with degenerative joint disease and spinal stenosis.  
Functional impairment was rated as close to moderate with 
loss in degrees in range of motion of 25 degrees of flexion 
and loss of side bending of 15 degrees bilaterally.  

Criteria

New and Material Evidence

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (2001).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the VA as to conclusions based on the 
evidence on file at the time VA issues written notification 
in accordance with  38 U.S.C.A. § 5104 (West 1991 & Supp. 
2001).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a) (2001).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2001).

The Court has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
denied claim, VA must reopen the claim.  Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  


New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991); Hickson v. West, 
12 Vet. App. 247 (1999).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justice v. Principi, 3 Vet. App. 510, 513 
(1992).

If VA determines that new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), the case will be 
decided on the merits.  See Wilkinson v. Brown, 8 Vet. App. 
263 (1993).

If the evidence is new and material, the Board must reopen 
the claim and review all the evidence of record to determine 
the outcome of the claim on the merits.  The first step 
involves two questions:  (1) Is the newly presented evidence 
"new" (not of record at the time of the last final 
disallowance of the claim and not merely cumulative of other 
evidence that was then of record)? (2) Is it "probative" of 
the issues at hand?  Evans v. Brown, 9 Vet. App. 273 (1996).

A third requirement for reopening imposed by the Court, that 
the evidence create a reasonable possibility of changing the 
outcome, has been invalidated by the United States Court of 
Appeals for the Federal Circuit (Federal Circuit).  Hodge v. 
West, 155 F.3d 1356 (Fed Cir 1998). 


The Federal Circuit has specifically held that the Board may 
not consider a previously and finally disallowed claim unless 
new and material evidence is presented, and that before the 
Board may reopen such a claim, it must so find.  Barnett v. 
Brown, 8 Vet. App. 1 (1995); aff'd, 83 F.3d 1380 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167 (1996). Fulkerson v. 
West, 12 Vet. App. 268 (1999).  

"Moreover, once the Board finds that no such evidence has 
been offered, that is where the analysis must end."  Butler, 
supra.

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  However, 
this change in the law is not applicable in this case because 
the appellant's claim was not filed on or after August 29, 
2001, the effective date of the amendment.  66 Fed. Reg. 
45,620, 45,629 (August 29, 2001).

Service Connection 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001);  38 C.F.R. 
§ 3.303 (2001).

In the case of arthritis, service incurrence may be presumed 
if the disease is manifested to a compensable degree within 
one year after service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309 (2001).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (2001).  

When aggravation of a nonservice-connected disability is 
proximately due to or the result of a service-connected 
disorder, service connection is warranted for the degree of 
aggravation, but only that degree, over an above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

A veteran will be presumed to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. §§ 1132, 1137 
(West 1991); 38 C.F.R. § 3.304 (2001).

In a recent case the United States Court of Appeals for 
Veterans Claims (Court) emphasized that VA's burden of proof 
for rebutting the presumption of soundness is not merely 
evidence that is "cogent and compelling," i.e. a sufficient 
showing; rather, it is evidence that is clear and 
unmistakable.  In its decision, the Court noted that "the 
word 'unmistakable' means that an item cannot be 
misinterpreted and misunderstood, i.e. it is undebatable."  
Vanerson v. West, 12 Vet. App. 254 (1999) (quoting Webster's 
New World Dictionary 1461 (3rd Coll. Ed. 1988)).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

However, continuous service for 90 days or more during a 
period of war, or peacetime service after December 31, 1946, 
and post service development of a presumptive disease, to a 
degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2001);  38 C.F.R. §§ 3.307, 3.309 (2001).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2001).  

TDIU

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2001).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2001).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 (2001); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2001).  

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service- 
connected disability shall be rated totally disabled.

Total disability will be considered to exist when there is 
present any impairment of mind or body, which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2001).

If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341(a) (2001).

In evaluating total disability, full consideration must be 
given to unusual physical or mental effects in individual 
cases, to peculiar effects of occupational activities, to 
defects in physical or mental endowment preventing the usual 
amount of success in overcoming the handicap of disability 
and to the effects of combination of disability.  38 C.F.R. § 
4.15 (2001).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  



Provided, that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, and that, 
if there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  For the above purpose of one 60 
percent disability, or one 40 percent disability in 
combination, the following will be considered as one 
disability: (1) disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable; (2) disabilities 
resulting from common etiology or a single accident; (3) 
disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular-renal, 
neuropsychiatric; (4) multiple injuries incurred in action, 
or, (5) multiple disabilities incurred as a prisoner of war.

It is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability or 
disabilities are not met and in the judgment of the rating 
agency such service-connected disabilities render the veteran 
unemployable.  Marginal employment shall not be considered 
substantially gainful employment.  For purposes of this 
section, marginal employment generally shall be deemed to 
exist when a veteran's earned annual income does not exceed 
the amount established by the U.S. Department of Commerce, 
Bureau of the Census, as the poverty threshold for one 
person.  Marginal employment may also be held to exist, on a 
facts found basis (includes but is not limited to employment 
in a protected environment such as a family business or 
sheltered workshop), when earned annual income exceeds the 
poverty threshold.  Consideration shall be given in all 
claims to the nature of the employment and the reason for the 
termination.  38 C.F.R. § 4.16 (a) (2001). 

It is the established policy of the VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  




Therefore, rating boards should submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in paragraph (a) of 
this section.  The rating board will include a full statement 
as to the veteran's service-connected disabilities, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue.  38 C.F.R. § 
4.16(b) (2001).

A veteran may be considered as unemployable upon termination 
of employment, which was provided on account of the same, 
when it is satisfactorily shown that he or she is unable to 
secure further employment.  With amputations, sequelae of 
fractures and other residuals from date of incurrence, or the 
date the condition reached the stabilized level, is a general 
requirement in order to establish the fact that present 
unemployability is the result of the disability.

However, consideration is to be given to the circumstances of 
employment in individual claims, and, if the employment was 
only occasional, intermittent, tryout or unsuccessful, or 
eventually terminated on account of the disability, present 
unemployability may be attributed to the static disability.  
Where unemployability for pension previously has been 
established on the basis of combined service-connected and 
nonservice-connected disabilities and the service-connected 
disability or disabilities have increased in severity, § 4.16 
is not for consideration.  38 C.F.R. § 4.18 (2002).

Age may not be considered as a factor in evaluating service- 
connected disability; and unemployability, in service- 
connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
total disability rating.  Age, as such, is a factor only in 
evaluations of disability not resulting from service, i.e., 
for the purposes of pension.  38 C.F.R. § 4.19 (2001).


In Fisher v. Principi, 4 Vet. App. 57 (1993), the Court held 
that in a claim for a TDIU, if the rating did not entitle the 
veteran to a total disability under 38 C.F.R. § 4.16(a), the 
rating board must also consider the applicability of 38 
C.F.R. § 4.16(b). Under § 4.16(b), the Board must determine 
whether the veteran, on an extraschedular basis, is 
unemployable by reason of his service-connected disability.

Under the provisions of 38 C.F.R. §§3.321, 3.340, 3.341, 
4.16, 4.19 and Part 4, a total rating for compensation may be 
assigned where the schedular ratings or rating for the 
service-connected disability or disabilities is less than 100 
percent when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age.  The veteran's work history 
and educational background is also given consideration.  The 
authorizing statutory provisions permit a combination of 
objective and subjective criteria.  Hatlestad v. Derwinski, 3 
Vet. App. 213 (1992).

In Hatlestad, v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.

Specifically, the Court indicated there was a need to discuss 
whether the standard delineated in the controlling 
regulations was an "objective" one based on the average 
industrial impairment or a "subjective" one based upon the 
veteran's actual industrial impairment.

The Board is bound in its decisions by the regulations, the 
Secretary's instructions, and the precedent opinion of the 
chief legal officer of VA.  38 U.S.C.A. § 7104(c) (West 
1991).

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  

Thus, the criteria include a subjective standard. It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The Board recognizes that an ability to work only a few hours 
a day or only sporadically is not substantially gainful 
employment.  Substantially gainful employment is "that which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  This suggests a 
living wage.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 
(1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 C.F.R. § 
4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary. When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  VCAA of 2000 as 
codified at 38 U.S.C.A. § 5107 (West Supp. 2001).  

Analysis

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions).  

Among other things, this law eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 45, 
620, 45, 630-45, 632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific and expanded provisions 
pertaining to the duty to notify), and is therefore more 
favorable to the veteran.  Therefore, the amended duty to 
assist law applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

The duty to notify has been satisfied as the RO specifically 
reconsidered these claims pursuant to VCAA in an August 2001 
rating action.  Thus, the veteran has been provided with 
notice of what is required to substantiate his claim.  

Additionally, through the pertinent ratings actions, 
correspondence, SOC and SSOC, the veteran has been provided 
with notice of the information and evidence necessary to 
substantiate his claims.  That is, he was provided with 
notice of the regulations pertaining to the disabilities at 
issue, a rationale of the denials, and he was notified of his 
appellate rights.  38 U.S.C.A. § 5103 (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

In this case, a preliminary review of the record shows that 
VA has made reasonable efforts to obtain evidence necessary 
to substantiate the veteran's claims.  The Board notes that a 
variety of extensive records have been associated with the 
claims folder including SMRs, postservice private and VA 
treatment records, as well as multiple VA examination 
reports.  

The veteran has not identified any pertinent outstanding 
records which the RO has not attempted to obtain.  The 
evidence of record provides a complete basis for addressing 
the merits of the veteran's claims as cited above at this 
time.  

The duty to assist has been satisfied in this case.  
Pertinent medical records are on file and the veteran has 
identified no medical or other records not already obtained 
that would be relevant in this case.  38 U.S.C.A. § 5103A 
(West Supp. 2001); see also 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claims is required to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001).


Right Knee

Evidence pertinent to the claim has been submitted which was 
not in the record at the time of the November 1981 
determination.  

The evidence presented includes statements made by the 
appellant and others, as well as the veteran's testimony at a 
personal hearing, duplicates of medical records, and private 
and VA medical records.  

Nonetheless, in these cases, the Board finds that new and 
material evidence has not been submitted to reopen the claim 
of entitlement to service connection for a right knee 
disorder.  38 C.F.R. § 3.156(a).  

The testimony provided by the veteran is merely a restatement 
of contentions already considered and rejected by the RO when 
it issued its 1981 decision, and hence does not constitute 
either new or material evidence.  

Moreover, the veteran is not deemed competent to provide a 
medical diagnosis or etiology therefor.  The Board notes that 
generally speaking, lay persons are not competent to offer 
evidence that requires medical knowledge.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993), see also Espiritu v. 
Derwinski, 2 Vet. App. 492 494 (1992).  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a lay person is 
generally not capable of opining on maters requiring medical 
knowledge"), aff'd sub nom.  Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  

The medical records added to the claim file since the 
November 1981 determination essentially show that the veteran 
has been treated postservice for arthritis of the right knee.  
The initial diagnosis of this disorder, as evidenced above in 
the factual background portion of this decision, was many 
years after service separation.  

The Board places great weight or probative value on the 
actual treatment records which simply do not reflect a 
chronic right knee disorder during service.  Moreover, it was 
many years after service before a chronic disorder was 
demonstrated.  

In weighing the evidence of record, the Board is of the 
opinion that the preponderance of the evidence is against the 
conclusion that the veteran has a right knee disorder that 
was incurred or aggravated by service.  

As new and material evidence has not been submitted to reopen 
the appellant's claims as to this disorder, the first element 
has not been met.  Accordingly, the Board's analysis must end 
here.  Butler v. Brown, 9 Vet. App. 167, 171 (1996); see Ivey 
v. Derwinski, 2 Vet. App. 320, 322 (1992).  

Generalized Arthritis

In November 1981 and again in November 1995, the RO denied 
service connection for arthritis.  The 1995 decision was not 
timely appealed and became final.  Again, the Board shall 
consider whether new material evidence has been submitted.  

As before, evidence pertinent to the veteran's claim has been 
submitted which was not in the record at the time of the 1995 
denial.  The evidence presented includes statements by the 
veteran and others, testimony by the veteran, and VA and 
private treatment records.  

It is the Board's determination that new and material 
evidence has not been submitted to reopen the claim of 
entitlement to service connection for arthritis.  38 C.F.R. 
§ 3.156(a).  

The testimony provided by the veteran is a restatement of 
contentions already considered at the time of the 1995 
denial.  Thus, it is not new and material evidence.  

Moreover, the veteran's assertion that his current 
generalized arthritis is of service origin is noted, but as 
related above, he is not competent to link any inservice 
manifestations to service on the basis of medical causation 
or etiology.  Espiritu, Routen, supra.  

The medical records added to the file since the November 1995 
rating determination essentially show that the veteran has 
been treated postservice for arthritis of numerous joints, 
but it is noted that no diagnosis of generalized 
osteoarthritis was made until 1988, many years after the 
veteran's military service ended in 1981.  




The Board places great probative value on the treatment 
records which simply do not show treatment for arthritis 
until many years after service.  Thus, no new and material 
evidence has been submitted to reopen this claim.  See 
Butler, supra.  

Low Back Pain, Residuals of Fusion of the Anterior Portion of 
T-10 to T-11, and Anxiety and Depression due to Chronic Pain

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore, the probative value of proffered evidence of 
record in its whole.  Owens, v. Brown, 7 Vet. App. 429, 433 
(1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); 
Madden v. Gober, 125 F.3d 1447, 1481 (Fed. Cir. 1999) (and 
cases stated therein).  

The evidence of record shows that the SMRs reflect treatment 
on more than one occasion for low back complaints.  It is 
noted that an X-ray of the lumbar spine in 1976 was 
interpreted as negative.  It is also noted that the veteran's 
fusion of the anterior portion of the thoracic spine at T-10 
to T-11 due to old infection or as a result of a congenital 
disorder was also noted at that time.  As the SMRs are 
negative for any such infection, it is clear that the 
veteran's thoracic spine disability preexisted service, and 
the presumption of soundness is rebutted.  No additional 
lumbar or thoracic spine problems are indicated in the SMRs.  
Thus, no aggravation of the preexisting thoracic spine 
disorder is indicated.  These records are devoid of any 
report of psychiatric problems or diagnoses.  

Postservice records show complaints of pain in various 
joints.  Most noticeably, however, his complaints in this 
regard have not pertained to the lumbar or thoracic spine and 
no specific disability as a result of complaints of low back 
pain has been recorded.  Moreover, no significant residuals 
of the veteran's fusion at T-10 to T-11 have been indicated 
postservice.  

The more recent examination essentially only reflects the 
presence of cervical spine disorders for which service 
connection is already in effect.  Overall, there is no 
competent medical evidence demonstrating disorders of the low 
back or thoracic spine which are etiologically linked to 
active service.  While the Board is sympathetic to the 
beliefs of the veteran, the existence of a current disability 
is the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); see Degmetich v. 
Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997) (holding that the 
VA's and the Court's interpretation of sections 1110 and 1131 
of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); See also Gilpen v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  

As to the claim for anxiety and depression due to chronic 
pain, it is noted that the evidence does reflect that the 
veteran suffers from chronic pain due to arthritis and 
fibromyalgia and that he experiences psychiatric symptoms as 
a result.  Anxiety and depression associated with his 
symptoms have been noted on more than one occasion.  However, 
the evidence reflects that the veteran's anxiety and 
depression are essentially the result of the pain he 
experiences as a result of his nonservice-connected 
fibromyalgia and generalized osteoarthritis.  As his anxiety 
and depression are not specifically the result of any of his 
service-connected disorders, service connection is denied.  

Moreover, the veteran's assertion that these disorders are of 
service origin or the result of a service-connected disorder 
has been noted, but as related above, he is not competent to 
link any inservice manifestations to service on the basis of 
medical causation or etiology.  Espiritu, Routen, supra.  

For the reasons stated above, the Board finds that the 
veteran has failed to present evidence of a link, or nexus, 
between the claimed disabilities and his period of active 
service.  




Accordingly, the Board finds that the claims for service 
connection for a disorder manifested by low back pain, 
residuals of fusion of the anterior portion of T-10 to T11, 
and anxiety and depression due to chronic pain, must be 
denied.  Simply put, the veteran is not shown, by competent 
medical authority, to have any of the claimed conditions as a 
result of his service on any basis.  See Hickson, supra.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  Gilbert, 
supra.  


TDIU

As noted earlier, service connection has been granted for 
osteoarthritis of the cervical spine with stenosis, rated as 
20 percent disabling; tinnitus, rated as 10 percent 
disabling; bilateral high frequency hearing loss, rated as 
noncompensable; and duodenal ulcer, asymptomatic, rated as 
noncompensable.  The combined schedular evaluation is 30 
percent.  

First and foremost, it is noted that the veteran has not met 
the percentage requirements under 38 C.F.R. § 4.16(a); 
therefore a TDIU on that basis is not warranted.  He does not 
have one service-connected disability evaluated as 60 percent 
disabling or one service-connected disability as 40 percent 
disabling with additional service-connected disabilities such 
that his combined evaluation would equal at least 70 percent.  

Following below, the Board looks to each of the veteran's 
service-connected disabilities to determine if they are 
properly rated, and to make a determination as to whether 
these service-connected disorder result in the veteran's 
unemployability.  


With respect to service-connected duodenal ulcer and 
bilateral hearing loss, it is noted that compensable ratings 
have never been established for these disabilities.  Under 38 
C.F.R. § 4.114, Diagnostic Code (DC) 7305, pertaining to a 
duodenal ulcer, a 60 percent disability rating is warranted 
for severe symptoms consisting of pain only partially 
relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena with manifestations of anemia 
and weight loss productive of definite health impairment; a 
40 percent disability rating is warranted for moderately 
severe symptoms consisting of health impairment manifested by 
anemia and weight loss or by at least four incapacitating 
episodes a year averaging at least 10 days duration; a 20 
percent disability rating is warranted for moderate symptoms 
consisting of either two or three episodes a year of severe 
symptoms averaging at least 10 days duration, or by 
continuous moderate manifestations, and a 10 percent 
disability rating is warranted for mild symptoms consisting 
of recurring symptoms once or twice a year.  In every 
instance where the schedule does not provide a zero 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2001).  

The veteran has not shown residuals of his inservice ulcer in 
many years.  Therefore, a compensable rating for that 
disability is not warranted.  Similarly, while the veteran 
does demonstrate a mild to moderate, bilateral sensorineural 
hearing loss, a compensable rating for that disorder is also 
not warranted.  

Under the rating schedule, evaluations of bilateral defective 
hearing range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of speech discrimination tests, together with the 
average hearing threshold levels as measured by pure tone 
audiometry tests in the 
frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second.  
To evaluate the degree of disability for bilateral service-
connected hearing loss, the revised rating schedule 
establishes eleven (11) auditory acuity levels, designated 
from level I for essentially normal acuity, through level XI 
for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII.  

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Effective June 10, 1999, certain regulatory changes were made 
to the criteria for evaluating audiological disabilities, as 
included in 38 C.F.R. §§ 4.85-4.87.  See 64 Fed. Reg. 25202-
25210 (1999).  Generally, when the laws or regulations change 
while a case is pending, the version more favorable to the 
claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 312-13 (1991).  

The Board observes that summary information accompanying the 
regulatory changes to the rating criteria for evaluating 
audiological disabilities specifically indicates that, except 
for certain "unusual patterns of hearing impairment", the 
regulatory changes do not constitute liberalizing provisions.  
64 Fed. Reg. 25202-25210.  The "unusual patterns of hearing 
impairment" include cases where the pure tone thresholds at 
each of the four specified frequencies (1,000, 2,000, 3,000 
and 4,000 Hertz) is 55 decibels or more, or where the pure 
tone thresholds are 30 decibels or less at 1,000 Hertz and 70 
decibels or more at 2,000 Hertz.  38 C.F.R. § 4.86 (2001).

Neither of the "unusual patterns of hearing impairment" is 
evident in the current case as evidenced by the clinical 
findings upon audiometric examination in March 1999.  
Additionally, it is noted that the veteran demonstrates Level 
I hearing, bilaterally, under the old or new regulations.  
The assigned levels and evaluation for the veteran's 
bilateral hearing loss would be exactly the same for the 
veteran under the old or the new criteria.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against a 
compensable evaluation for bilateral hearing loss. The 
mechanical application of the rating schedule to the July 
1998 VA audiometric examination findings, i.e., level I 
hearing in the right ear and level I hearing in the left ear, 
warrants a noncompensable evaluation.  38 C.F.R. § 4.85, 
Table VII.  

Thus, under the schedular criteria, the preponderance of the 
evidence is against a compensable evaluation for bilateral 
hearing loss.

The veteran currently is assigned a 10 percent rating for 
service-connected tinnitus.  It is noted that he is currently 
in receipt of the maximum evaluation under the VA Schedule 
for Rating Disabilities, under the previous or amended 
criteria.  Under the previous criteria, Diagnostic Code 6260 
provides a 10 percent rating for tinnitus when persistent as 
a symptom of head injury, concussion, or acoustic trauma.  
Under the revised criteria, the 10 percent evaluation is 
assignable for recurent tinnitus.  This is the highest rating 
for tinnitus provided by the regulatory criteria.  Thus, 
there is no statutory or regulatory basis for an award of an 
increased rating for tinnitus based on the schedular 
criteria.  

The veteran was recently granted service connection for his 
cervical spine disability and assigned a 20 percent rating.  
The cervical spine disability is evaluated as 20 percent 
disabling under Diagnostic Codes 5010 for traumatic arthritis 
and 5290 for limitation of motion of the cervical spine.  The 
20 percent evaluation equates to moderate symptoms associated 
with the veteran's cervical spine disability.  The Board 
finds that the 20 percent disability evaluation is 
appropriate.

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5010, 
rates traumatic arthritis as degenerative arthritis 
(Diagnostic Code 5003) on the basis of limitation of motion 
of the affected parts.

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In this case, the medical 
evidence includes X-rays of the veteran's cervical spine 
which show degenerative changes and spinal stenosis.

Also, examination in June 2001 indicated the veteran's neck 
motion was impaired.  Range of motion loss included 25 
degrees upon flexion and 15 upon side bending, bilaterally.  
This evidence more nearly approximates the criteria for a 20 
percent evaluation under Diagnostic Code 5290 for moderate 
limitation of motion of the cervical spine, under which the 
veteran is currently assigned.

In order to warrant the next higher evaluation of 30 percent 
under Diagnostic Code 5290 the evidence must demonstrate that 
the veteran's cervical spine disability is productive of 
severe limitation of motion.  On VA examination in June 2001, 
range of motion of the cervical spine in degrees was flexion 
to 40, extension to 65, right lateral rotation to 65, left to 
70, with side bending, bilaterally, to 30 degrees.  Here, the 
evidence does not show symptoms with severe limitation of 
motion as to warrant a 30 percent evaluation.

Furthermore, no ankylosis of the cervical spine, either 
favorable or unfavorable, has been demonstrated and therefore 
Diagnostic Code 5287 for ankylosis of the cervical spine is 
not for application.  Moreover, there is no competent 
evidence which the Board has found to be of any significant 
probative weight which would support a finding that the 
current service-connected cervical spine disability has 
caused severe limitation of motion, ankylosis, residuals of a 
vertebral fracture without cord involvement but with abnormal 
mobility requiring a neck brace (jury mast) or severe 
recurring attacks of intervertebral disc syndrome, which 
would warrant a higher evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5290, 5287, 5285, 5293 (2001).

Upon VA orthopedic examination in June 2001, the veteran 
reported constant neck pain.  Clinical findings included that 
there was no tenderness to palpation in the cervical spine.  
His grip was normal in both hands and capillary circulation 
in the fingers of both hands was normal.  Sensory to scratch 
was normal throughout both upper extremities.  There was no 
muscle spasm.  The examiner described the 
veteran's functional impairment as moderate.  

The Board has considered whether the veteran should be rated 
higher based on the Court's pronouncements in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The Board recognizes that in 
evaluation of disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40 (2001).  

Inquiry must also be made as to weakened movement, excess 
fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45 (2001).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(2001).  DeLuca, supra.  

While functional loss and pain on motion must be considered 
in the evaluation of service-connected musculoskeletal 
disabilities under DeLuca, it is the conclusion of the Board 
that the medical evidence in this case does not contain 
objective pathology demonstrative of functional loss due to 
pain which would warrant assignment of a higher evaluation 
for the cervical spine disability under the provisions of 38 
C.F.R. §§ 4.40, 4.45, or 4.59.  See DeLuca, supra.  While the 
veteran reports constant neck pain, the examiner has 
indicated that the degree of impairment is best described as 
moderate.  

While it is clear that the veteran had some residual 
disability associated with his service-connected neck 
disability, the overwhelming medical evidence supports the 
conclusion that the neck disability is moderate, causing only 
moderate limitation of motion.  The Board finds that there is 
no basis for an evaluation under any other potentially 
applicable diagnostic code providing for a higher evaluation.  
Accordingly, the 20 percent rating is deemed appropriate.  

A private physician reported in April 1999 that the veteran 
was "disabled" due to his physical ailments.  It is noted, 
however, that the physician was essentially referring to the 
veteran'' nonservice-connected problems, to include 
fibromyalgia and depression.  

The Board concludes that the probative medical evidence 
establishes that the veteran is not currently precluded form 
all substantially gainful employment.  He has not submitted 
competent evidence of sufficient weight to persuade the Board 
that it is at least as likely as not that he is precluded 
from all substantially gainful employment by reason of his 
service-connected disabilities.  

The veteran has reportedly engaged in various types of work 
through the years.  He was a sports director for numerous 
years (until 1989) and then worked in various jobs such as an 
insurance agent (briefly), a security officer and as a 
ranger.  

While the veteran stated that he had not worked since 1989, 
his application for a TDIU claim in 1998 reflects that while 
he had not worked as a sports director since 1989, he had 
held other jobs mentioned above in the years hence.  
Apparently, his last employment was as a ranger and that job 
ended in January 1998.  

The veteran asserts that he is unemployable due to the sum of 
his disabilities.  While this may be true, there is no 
probative, competent medical evidence showing that he is 
gainfully unemployable due to service-connected disabilities 
only.  

In this case, based on the medical evidence cited above, the 
Board cannot find that the veteran's service-connected 
disabilities, evaluated as 30 percent disabling, when 
evaluated in association with his educational attainment and 
occupational background, are so disabling as to preclude all 
kinds of substantially gainful employment.  The criteria for 
a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for a 
TDIU.  Gilbert, 1 Vet. App. 49.


ORDER

The veteran, not having submitted new and material evidence 
to reopen a claim of entitlement to service connection for a 
right knee disorder, the appeal is denied.  

The veteran, not having submitted new and material evidence 
to reopen a claim of entitlement to service connection for 
generalized arthritis, the appeal is denied.  

Entitlement to service connection for a disorder manifested 
by low back pain is denied.  

Entitlement to service connection for residuals of fusion of 
the anterior portion of T-10 to T-11 is denied.  

Entitlement to service connection for anxiety and depression 
due to chronic pain is denied.  

Entitlement to a TDIU is denied.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The appeal process in this case stems from an August 1998 RO 
denial of numerous claims, to include denial of service 
connection for a left knee disorder, headaches, and an eye 
disorder.  It is noted that discussions as to these denials 
were not included in a July 1999 SOC.  After these claims, 
(and others), were denied again in August 2001, a SSOC was 
provided to the veteran that same month.  The Board's review 
of the SSOC shows that it also did not include discussions as 
the denials of these claims.  

As a timely notice of disagreement as to all issues denied in 
the August 1998 rating action was received, the Board now 
notes that the RO has not issued a SOC in response to the 
notice of disagreement as to these claims, and these issues 
must be remanded to the RO for the issuance of such a SOC.  
38 U.S.C.A. § 7105 (West 2001); see Godfrey v. Brown, 7 Vet. 
App. 398 (1995); Manlincon v. West, 12 Vet. App. 238 (1999); 
Tablazon v. Brown, 8 Vet. App. 359, 361 (1995) (the filing of 
a notice of disagreement initiates the appellate process), 
see also Ledford v. West, 136 F.3d 776 (Fed. Cir. 1998); 
Callaro v. West, 136 F.3d 1304 (Fed. Cir. 1998); Buckley v. 
West, 12 Vet. App. 76 (1998).  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1. The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should issue a SOC addressing 
the issues of entitlement to service 
connection for a left knee disorder, 
headaches, and an eye disability.  The 
appellant should be advised of the need 
to submit a substantive appeal during the 
requisite period of time if he wishes 
appellate review.

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.


	_________________________
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



